Citation Nr: 9901686	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  93-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for anxiety neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for PTSD and 
anxiety neurosis.  In June 1993, a hearing officer granted 
service connection for PTSD.  A 30 percent rating was 
awarded.  In November 1995, the Board remanded all issues 
listed on the first page of this decision to the RO for 
further development.  These issues are therefore before the 
Board on appeal.  Cf. Archbold v. Brown, 9 Vet. App. 124 
(1996).  In its remand, the Board requested the RO ask the 
veteran to provide details of treatment for his back and 
psychiatric disorders, but the veteran did not respond to the 
ROs request.  The RO completed other actions requested in 
the remand, in obtaining VA records and scheduling VA 
examinations.  

In a September 1997 rating decision, the RO continued the 30 
percent rating for PTSD, awarded an increased rating of 10 
percent for hemorrhoids, denied service connection for 
anxiety neurosis, and determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  The 
issue of entitlement to an increased rating for hemorrhoids 
remands before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). The veteran and his 
representative were provided a supplemental statement of the 
case, which addressed all of the issues.  Thereafter, the 
case was returned to the Board.

The RO did not adjudicate the issue of whether the veteran is 
entitled to a total disability evaluation for service-
connected disabilities due to individual unemployability, nor 
did it obtain an employment statement from the veteran, as 
requested in the Boards November 1995 remand.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran had anxiety neurosis during his active military 
service or that his current disability from anxiety neurosis 
is related to any disease or injury he incurred during such 
service.

2.  In an October 1985 rating decision, which the veteran did 
not appeal, the RO denied service connection for a back 
disorder diagnosed as herniated nucleus pulposus.

3.  The new evidence received since the ROs October 1985 
rating decision does not bear directly and substantially on 
whether the veterans current disability from disc disease 
with lumbar radiculopathy is related to any disease or injury 
he incurred during his active military service.

4.  The veterans disability from PTSD is manifested by 
symptoms of anxiety and irritability, with some sleep 
disturbance, and an inclination toward isolation, without 
more than mild difficulty establishing and maintaining 
effective work and social relationships or more than moderate 
social and industrial impairment, and without occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, panic 
attacks, speech effects, or impairment of memory, judgment, 
motivation, or mood.

5.  The veterans disability from hemorrhoids is manifested 
by complaints of occasional itching, occasional pain in the 
anal area after a hard stool or with episodes of diarrhea, 
chronic anal discharge, and chronic rawness in the anal area, 
without a history or clinical findings of anemia, and without 
current findings of persistent bleeding or fissures.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
anxiety neurosis is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The October 1985 rating decision in which the RO denied 
service connection for a back disorder, diagnosed as 
herniated nucleus pulposus, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disorder. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

4.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (1998).

5.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

I.  Service Connection for Anxiety Neurosis

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veterans claim of entitlement to service connection for 
anxiety neurosis is not well grounded.  Although the RO did 
not specifically state that it denied such claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Boards deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellants arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in January 1993, and in the statement 
of the case and the supplemental statements of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

The veterans service medical records contain no indication 
that he had complaints, diagnoses, or treatment for an 
acquired neuropsychiatric disorder.  In a medical history 
given at the time of his examination for separation from 
service, he denied having had depression, excessive worry, 
trouble sleeping, nightmares, and nervous trouble of any 
sort.  An examiner reported that a psychiatric evaluation was 
normal.  The earliest dated medical record, contained in the 
claims folder, of a diagnosis of anxiety neurosis is from 
November 1992.  An examiner then noted that the veteran was 
being followed at a VA mental health clinic.  Subsequently 
dated notes of outpatient mental health treatment show 
diagnoses of generalized anxiety, anxiety disorder, anxiety 
neurosis, and PTSD.

As noted above, the RO denied service connection for both 
PTSD and anxiety neurosis.  During the appeal, however, the 
RO granted service connection for PTSD.  The Board notes that 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) indicates that PTSD is a form of anxiety disorder and 
that irritability and sleep difficulty are symptoms of PTSD.  
DSM-IV, at 210.  However, the record contains no medical 
evidence that the veteran incurred anxiety neurosis as a 
separate neuropsychiatric disorder during his active military 
service.  Furthermore, the record contains no competent 
medical evidence or opinion that the veterans current 
disability from anxiety neurosis, if any such disability 
separate from PTSD is in fact currently manifested, is 
related to any disease or injury during his active military 
service.  Therefore, the second and third elements of the 
Caluza analysis are unsatisfied.  The Board concludes that 
the claim of entitlement to service connection for anxiety 
neurosis is not well grounded.

II.  Service Connection for a Back Disorder

The RO disallowed the veterans claim of entitlement to 
service connection for a back disorder, diagnosed as 
herniated nucleus pulposus, in an October 1985 rating 
decision.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
disallowance of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When the RO denied service connection for a back disorder, 
the evidence in the record consisted of service medical 
records, records of treatment by a private physician, and a 
summary of a VA hospitalization.  Service medical records 
show no indications of complaints, diagnoses, or treatment of 
a back disorder.  At the time of his medical examination for 
separation from service, the veteran denied a history of back 
trouble of any kind.  An examiner reported that his spine and 
other musculoskeletal systems were clinically normal.

Notes of private medical treatment dated in January 1978 
indicate that the veteran reported an onset of leg pain 
during the previous July while he was hauling hay. The 
examiner noted an impression of herniated disc at the 
intervertebral space between the fifth lumbar and first 
sacral vertebrae (L5-S1).  Notes dated in February 1978 
indicate that the veteran had been hospitalized and was 
diagnosed to have a disc disorder at L4-5.  In May 1981, the 
veteran had complaints of back pain and left leg numbness 
after doing a lot of lifting work.  The diagnosis was lumbar 
strain.  The veteran had a recurrence of back and leg pain in 
February 1985.  His symptoms were then diagnosed as sciatica.

A VA hospitalization summary dated in May 1985 indicates that 
the veteran gave of history of onset of a herniated disc in 
1977.  The onset of his current symptoms was four months 
prior to admission.  Diagnostic studies showed disc 
abnormalities at L4-5 and L5-S1.  The reported diagnosis was 
L5-S1 radiculopathy.

In denying service connection for herniated nucleus pulposus, 
the RO reasoned that the evidence showed that the veteran 
developed a herniated disc in 1977 rather than during his 
active military service.

The evidence received since the October 1985 denial of the 
claim consists of private hospital records, summaries of VA 
hospitalizations, records of VA outpatient treatment, reports 
of VA examinations, and transcripts of hearing testimony.

Records associated with the veterans hospitalization in 
January 1978 report a history that the veteran had onset of 
pain the hip and right leg in July 1977.  Such records do not 
refer to the veterans active military service.

A VA hospital summary dated in March 1985 shows that the 
veteran gave a history of intermittent lumbar radiculopathy 
with pain to his right leg since 1969.  The onset was 
characterized as insidious.  He had an exacerbation of pain 
in December 1984, which improved after a week of rest.  After 
he began to work with lifting heavy objects, the pain 
worsened and he was admitted to the hospital.  Nerve 
conduction studies showed right L5-S1 nerve root compromise.  
The reported diagnoses were acute exacerbation of right 
lumbosacral radiculopathy and history of recurrent 
lumbosacral radiculopathy.

During a VA neuropsychiatric examination in April 1993, the 
veteran told the examiner that he had injured his back when 
he jumped from a helicopter during his service in Vietnam and 
that, in the following morning, his back had hurt so badly he 
thought it was broken.  He told the examiner that he had been 
hospitalized in 1972 and 1976 for treatment of symptoms 
related to his back.  Beyond reciting the history provided by 
the veteran, the examiner made no further medical comment 
about the etiology of the veterans back symptoms.

VA outpatient treatment records show that the veteran has 
continued to have complaints of low back pain with radiation 
and numbness in his legs.  However, such records do not refer 
to any injury he incurred during his active military service.

During a VA orthopedic examination in August 1997, the 
veteran gave a history of problems with his back lasting 30 
years.  He told the examiner he injured his back on two 
occasions when jumping from a helicopter while he was serving 
in Vietnam.  He reported having recurrences of back pain in 
1972, 1976, and 1986, and that his back pain became chronic 
after his hospitalization in 1986.  He also reported numbness 
in his legs since 1992.  X-rays showed that intervertebral 
spaces between L4-5 and L5-S1 were narrowed.  The reported 
diagnosis was chronic low back pain, status post remote 
injury with spondylitic changes.

The evidence received since the ROs October 1985 denial of 
service connection for a back disorder is new in the sense 
that it had not been previously considered by agency 
decisionmakers.  Therefore, the Board must determine whether 
such evidence is material.  The Board finds that the new 
evidence is not material because it does not bear directly 
and substantially on whether the veterans current disability 
from disc disease with lumbar radiculopathy is related to any 
disease or injury he incurred during his active military 
service.

As for the veterans testimony, the Board notes that the 
veteran is competent to testify that he experienced back pain 
after jumping from a helicopter, which was ascending to avoid 
enemy small arms fire.  His testimony is accepted as credible 
to that extent.  However, in the absence of evidence that he 
has medical expertise, he is not competent to testify that 
his current disability from lumbosacral disc disease is 
related to the incident he described in his testimony.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, his 
testimony cannot be afforded the credibility otherwise 
afforded to new evidence when considering a claim to reopen.

The Board has reviewed the entire claims folder and finds no 
new evidence which bears directly and substantially on 
whether the veterans current disability from a low back 
disorder is related to the claimed in-service injuries.  The 
Board concludes that no new and material evidence has been 
submitted to reopen the claim.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.

III.  Increased Ratings

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and VA has no further duty 
to assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence that may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A. PTSD

The earliest dated documentation in the claims folder that 
shows diagnosis of a neuropsychiatric disorder was made in 
April 1993.  During a VA examination at that time, the 
veteran was described as restless and could not sit still.  
He appeared to be suspicious of his surroundings.  He was a 
poor historian.  Speech was not impaired.  He did not appear 
to be depressed.  He did not appear to be particularly upset 
while relating the history of traumatic experiences in 
Vietnam.  He denied being suicidal.  There was no obvious 
thought disorder.  He denied current symptoms of 
hallucinations.  He had obvious paranoid ideation, but no 
actual delusions.  He was oriented in all spheres. The 
examiner reported an impression of prolonged PTSD.

In June 1993, a hearing officer granted service connection 
for PTSD.  This disorder was rated as 30 percent disabling 
under the former General Rating Formula for Psychoneurotic 
Disorders.  Under the former rating criteria, a 100 percent 
rating is assigned for PTSD when, by reason of psychoneurotic 
symptoms, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term definite in 
38 C.F.R. § 4.132 was qualitative in character, whereas 
the other terms were quantitative in character, and 
invited the Board to construe the term definite in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate reasons or bases for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
definite is to be construed as distinct, unambiguous, 
and moderately large in degree.  It represents a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed.Reg 4753 (1994). 

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

After review of the entire record, including the report of 
the August 1997 VA examination and the records of VA 
outpatient treatment, the Board finds that the revised 
regulations are not more favorable to the veteran than the 
former regulations.  He does not have the specific 
symptomatology listed in the revised regulation for the next 
higher rating of 50 percent.  During the most recent VA 
examination, although his affect was described as irritable 
and anxious, he was described as alert, oriented, and 
cognitively intact.  His memory and language skills were also 
intact.  There is no clinical finding of circumstantial, 
circumlocutory, or stereotyped speech.  The veteran did not 
complain of panic attacks.  There is no clinical finding that 
his ability to understand complex commands is impaired.  
Although he has had some mood disturbance, that symptom has 
not been shown to result in occupational and social 
impairment with reduced reliability and productivity.  
Although the veteran has not worked full time since 1986, he 
has been employed part time for several years as a 
groundskeeper at a housing project.  Also, although he does 
not socialize, he has at least some meaningful relationships.  
He has been married to the same woman for over thirty years.  
He testified that he got along well with his boss.

In the context of the former rating criteria, the questions 
are: 1) whether the veteran has considerable impairment 
of his ability to establish and maintain effective or 
favorable relationships with people; or 2) whether by reason 
of psychoneurotic symptoms, his reliability, flexibility, and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  As discussed above, 
the veterans psychoneurotic symptoms appear to be mild.  
Neither the VA examination reports nor the notes of 
outpatient treatment indicate that such symptoms result in 
considerable social and industrial impairment.  The Board 
notes that the VA examiner in August 1997 assigned a score of 
overall functioning that indicated only mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

In summary, the Board finds that the veterans disability 
from PTSD is manifested by symptoms of anxiety and 
irritability, with some sleep disturbance, and an inclination 
toward isolation, without more than mild difficulty 
establishing and maintaining effective work and social 
relationships or more than moderate social and industrial 
impairment, and without occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, panic attacks, speech effects, 
impairment of intellect, judgment, motivation, or mood.  The 
Board concludes that the criteria for a rating in excess of 
30 percent for PTSD are not met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7.  In the absence of a 
disability picture approximating the symptomatology described 
in the revised criteria for a rating of 50 percent, and 
absent a showing of more than definite social and 
industrial impairment, the veterans disability from PTSD, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation of 50 percent.

B.  Hemorrhoids

The veterans service medical records show that he was 
treated for hemorrhoids in February and April 1968.  He 
reported a history of rectal disease at the time of his 
medical examination for separation from service.  No 
pertinent diagnosis was reported by the examiner.

In a summary of a VA hospitalization dated in November 1992, 
the veterans history of medical treatment for hemorrhoids 
was noted.  Recently, the condition had become worse.  In the 
few days prior to the current admission, the veteran 
developed severe pain and bleeding from the rectum.  A 
proctosigmoidoscopy revealed an incarcerated prolapse of the 
rectum.  This was reduced under general anesthesia.  
Thereafter, the veteran slowly improved and was discharged 
approximately one week later.

The veteran was granted service connection for hemorrhoids by 
a January 1993 rating decision.  Initially, his disability 
from the disorder was rated zero percent disabling pursuant 
to Diagnostic Code 7336.  Under that diagnostic code, mild or 
moderate external or internal hemorrhoids are rated zero 
percent disabling.  Internal or external hemorrhoids which 
are large or thrombotic and irreducible, with excessive 
redundant tissue, evidencing frequent recurrences are rated 
as 10 percent disabling. A 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

During outpatient treatment in July 1993, the veteran 
reported that was continuing to have hemorrhoids and rectal 
bleeding.  On examination, he had two large external 
hemorrhoids.  A hemorrhoidectomy was recommended.  However, 
notes of outpatient treatment in September 1993 indicated 
that the veteran did not want to have the surgery.  An 
examiner expressed an opinion that the surgery was not 
necessary.

Outpatient treatment notes dated in October 1994 show that 
the veteran had complaints of hemorrhoids and rectal 
bleeding.  A rectal examination revealed bright blood.  The 
examiner recorded an impression of internal and external 
hemorrhoids.  A similar finding and diagnosis were noted in 
November 1994.  The veteran underwent surgery in December 
1994 for excision and ligation of multiple hemorrhoid heads.  
According to the hospital summary, he tolerated the procedure 
well.  During outpatient follow-up treatment in late January 
1995, he was described as doing well.  When seen in November 
1995, he complained of rectal drainage.  Examination of the 
rectum revealed no acute inflammation, prolapsing tissue, 
bleeding, abscess, or fissure.

During an August 1997 VA examination, the veterans 
complaints of chronic anal rawness and discharge were 
confirmed by clinical findings of visible anal mucosa and a 
brownish discharge.  However, the veteran denied having 
bleeding since his last surgery.  The examiner reported that 
there had been no history of bleeding since the second 
hemorrhoid operation.  Other findings included occasional 
incontinence or diarrhea, and occasional rectal pain after a 
hard stool or diarrhea.  There was no dehydration, 
malnutrition or anemia.

A review of the entire records yields no current clinical 
findings of persistent bleeding and secondary anemia, or 
fissures, which would support a 20 percent rating.  The Board 
finds that the veterans hemorrhoid disorder is manifested by 
occasional itching, occasional pain in the anal area after a 
hard stool or with episodes of diarrhea, chronic anal 
discharge, and chronic rawness in the anal area, without a 
history or clinical findings of anemia, and without current 
findings of persistent bleeding or fissures.  The Board 
concludes that the criteria for a schedular rating in excess 
of 10 percent have not been met.

Further, the Board finds that the veterans disability 
picture from hemorrhoids does not more closely approximate 
the criteria for the next rating of 20 percent.  38 C.F.R. 
§ 4.7 (1998).  There simply is no current evidence that he 
has persistent bleeding and secondary anemia, or fissures.

IV.  Extraschedular Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings  up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Higher ratings are also assignable for disability 
associated with hemorrhoids but the required manifestations 
of persistent bleeding and secondary anemia, or fissures, are 
not shown in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for the service connected 
disabilities herein considered, nor has it has not been shown 
that his treatment so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from PTSD or hemorrhoids warrant extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairments resulting 
from PTSD and hemorrhoids are adequately compensated by the 
schedular evaluations currently in effect.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.



ORDER

Service connection for anxiety neurosis is denied.

The claim of entitlement to service connection for a back 
disorder is not reopened.

Increased ratings for PTSD and hemorrhoids are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
